United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
West Caldwell, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1005
Issued: February 1, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On April 18, 2018 appellant, through counsel, filed a timely appeal from a December 20,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that, following the December 20, 2017 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish that acceptance of
her claim should be expanded to include a left shoulder condition causally related to her accepted
May 22, 2015 employment injury.
FACTUAL HISTORY
On May 26, 2015 appellant, then a 62-year-old clerk, filed a traumatic injury claim (Form
CA-1) alleging that on May 22, 2015 she slipped and fell on a waxed floor while in the
performance of duty. She indicated that she injured her left wrist. Appellant stopped work on the
date of injury. On July 10, 2015 OWCP accepted the claim for left distal radial fracture.
Subsequently, on November 29, 2016, it expanded acceptance of the claim to include left carpal
tunnel syndrome.
On May 22, 2015 Dr. Michael Benke, an orthopedic surgeon, treated appellant and noted
that she had slipped and fallen at work onto her outstretched left upper extremity. He diagnosed a
displaced distal radius fracture.
Hospital treatment notes dated May 22, 2015, from
Dr. Viswanathan Subbhash, Board-certified in emergency medicine, related that appellant denied
head injury, shoulder pain, back pain, hip pain, and neck pain. He reported that her left shoulder
examination was normal.
Dr. Frank Capecci, a Board-certified orthopedic surgeon, examined appellant on
May 26, 2015 and noted that she injured her left wrist when she fell and that she reported no other
injuries with the fall. He diagnosed a displaced metaphysical fracture of the distal radius with
persistent angular deformity and an ulnar steroid fracture. Dr. Richard Kim, a Board-certified
internist, also saw appellant on May 26, 2015. He indicated that she slipped and fell onto her left
wrist. Dr. Kim performed left wrist surgery to repair the distal radius fracture on May 28, 2015.
Dr. Capecci examined appellant on July 22, 2015 and noted that she related that she
sustained a left shoulder injury at the same time as the wrist injury, but she became more aware of
the shoulder overtime. He reported findings of tenderness to palpation, nearly full range of motion,
no muscle atrophy, no deformity of shoulder girdle, no skin changes, no swelling, and x-rays
showed degenerative changes and cystic changes, otherwise negative. Dr. Capecci noted that he
was only providing an opinion regarding the left shoulder. He recommended a magnetic resonance
imaging (MRI) scan to rule out a rotator cuff tear.
An August 5, 2015 left shoulder MRI scan read by Dr. Hsiu Su, a Board-certified
diagnostic radiologist, revealed a partial thickness tear of the supraspinatus tendon and a partial
thickness tear at the infraspinatus insertion.
On September 22, 2015 counsel requested that the claim be expanded to include a left
shoulder condition.
In a report dated October 13, 2015, Dr. Capecci related that, at the time of the injury, he
focused his attention on the painful left wrist because the left distal fracture was so severe that the
injury to the left shoulder did not become apparent until a week or so later. He explained the focus
of the visit was appellant’s ongoing problems with her left shoulder. Dr. Capecci examined

2

her and found no deformity or swelling of the left shoulder, tenderness to palpation near the rotator
cuff insertion, and tenderness anteriorly in the region of the biceps and some tenderness over the
acromioclavicular joint as well. He found no instability on mechanical testing, palpable crepitus
with active range of motion and severe pain, and limited range of motion. Dr. Capecci opined that
“within a reasonable degree of medical probability that [appellant’s] current symptoms of left
shoulder pain as well as the MRI [scan] ﬁndings of a moderate to high grade partial thickness tear
of the rotator cuff is directly related to the slip and fall at work that occurred [five] months ago.”
On November 20, 2015 OWCP referred appellant for a second opinion examination with
Dr. Jeffery Lakin, a Board-certified orthopedic surgeon, and requested that he respond to questions
relative to left distal radius fracture. It inquired as to whether the fracture was present and active
and, if so, explain any current disability or residuals causally related to the accepted employment
injury of May 22, 2015.4
In a December 8, 2015 report, Dr. Lakin noted appellant’s history of injury and treatment.
He explained that she developed a left wrist fracture and developed carpal tunnel syndrome as a
result of her fall. Dr. Lakin noted that appellant was also noted to have had left shoulder pain and
treatment for that condition with Dr. Capecci, but she had not yet had physical therapy or injections
of the left shoulder. Examination of the left shoulder revealed some tenderness anteriorly; motor
strength of 5/5 in all planes tested; and range of motion of 130 degrees of abduction, 145 degrees
of forward flexion, and internal and external rotation to 80 degrees compared to appellant’s right
shoulder which had 170 degrees of forward flexion, 165 degrees of abduction, and internal and
external rotation to 80 degrees. Dr. Lakin noted that a left shoulder MRI scan revealed a 9
millimeter (mm) moderate grade partial thickness tear of the anterior fibers of the distal
supraspinatus tendon, a 5 mm moderate to high partial thickness articular sided tear of the superior
fibers of the infraspinatus insertion superimposed with mild supraspinatus and mild infraspinatus
tendinosis. He responded to OWCP’s questions which were limited to questions regarding
appellant’s left distal radius fracture and carpal tunnel syndrome.
On December 31, 2015 OWCP requested that Dr. Lakin provide an opinion with regard to
whether appellant had any work-related left shoulder conditions. Dr. Lakin was provided with the
August 5, 2015 left shoulder MRI scan.
In a January 5, 2016 addendum, Dr. Lakin explained that the MRI scan ﬁndings were agerelated and due to degeneration, rather than trauma. He added that the examination of the left
shoulder was consistent with arthroplasty and arthritic changes. Dr. Lakin opined that the shoulder
problem was preexisting and unrelated to the work injury of May 22, 2015. He noted that surgery
might be necessary for future subacromial decompression and rotator cuff repair.
By decision dated April 7, 2016, OWCP denied expansion of appellant’s claim to include
a left shoulder condition.
On April 12, 2016 appellant, through counsel, requested an oral hearing before a hearing
representative with OWCP’s Branch of Hearings and Review. The hearing was held on
September 28, 2016.

4

OWCP provided the physician with a statement of accepted facts and copies of medical evidence of record.

3

OWCP subsequently received a report from Dr. Capecci dated October 25, 2016.
Regarding the left shoulder, Dr. Capecci explained that, when he examined appellant on July 22,
2015, she advised him that she hurt her left shoulder at the time of the work injury. He repeated
his ﬁndings and noted her course of treatment. Dr. Capecci opined that the left shoulder condition
was causally related to the fall on May 22, 2015. He explained that his examination ﬁndings
differed greatly from those described by Dr. Lakin. Dr. Capecci noted that Dr. Lakin was of the
opinion that the mild arthritic changes of the left shoulder displayed on the August 5, 2015 MRI
scan predated the work-related injury of May 22, 2015. However, he explained that the rotator
cuff tear was acute and directly related to the fall at work on May 22, 2015. Dr. Capecci indicated
that there was bone marrow edema at the insertion site of the supraspinatus tendon which reﬂected
an acute injury rather than a chronic condition. He also noted that there was no atrophy of the
rotator cuff muscles on MRI scan. Dr. Capecci opined that appellant had mild preexisting
osteoarthritis of the left shoulder which was subclinical and asymptomatic. He opined that it was
“the recent tear of the rotator cuff which I attribute to the fall that occurred on May 22, 2015 that
is responsible for [appellant’s] current symptoms of limited function and pain.”
By decision dated November 28, 2016, OWCP’s hearing representative set aside the
April 7, 2016 decision, finding a conﬂict between the opinions of the treating physician,
Dr. Capecci, and the second opinion physician, Dr. Lakin, regarding causal relationship of
appellant’s left shoulder condition and the accepted employment injury. The hearing
representative ordered OWCP to refer her for an impartial medical examination to resolve the
existing conflict as to causal relationship between her left shoulder condition and the accepted
May 22, 2015 employment injury, followed by a de novo decision.
On January 6, 2017 OWCP referred appellant for an impartial medical examination with
Dr. Dean Carlson, a Board-certified orthopedic surgeon, to resolve the conflict as to whether her
left shoulder condition was related to the accepted injury.
In a February 2, 2017 report, Dr. Carlson noted appellant’s history of injury and physical
examination findings. He explained that she was diagnosed with a displaced left distal radius
fracture status post-open reduction and internal fixation, left carpal tunnel syndrome, glenohumeral osteoarthritis left shoulder, partial tear rotator cuff left shoulder of the supraspinatus and
infraspinatus tendons, and degenerative rotator cuff tendinosis of the left shoulder. Dr. Carlson
noted that Dr. Capecci opined that “bone marrow edema in the insertion site of the supraspinatus
tendon” reflected “an acute injury rather than a chronic condition.” However, Dr. Carlson
explained that “this is the usual manner in which bone marrow on an MRI [scan] is seen by the
orthopedic surgeon following trauma such as a bone bruise.” He explained that when it was
“accompanied by subchondral cystic formation at the insertion of the supraspinatus tendon,” it was
a sign of rotator cuff disease. Dr. Carlson also explained that, despite a lack of supra and
infraspinatus atrophy on the MRI scan study, “there was enough intact tendon for the muscle tissue
to remain normal.” He found that appellant had limited range of motion and weakness of the left
shoulder due to glenohumeral osteoarthritis and degenerative partial tearing of the rotator cuff of
her left shoulder. Dr. Carlson further offered that the presence of such conditions was preexisting
in nature and not related to the accepted employment injury of May 22, 2015.
By decision dated March 23, 2017, OWCP again denied expansion of the claim to include
the claimed left shoulder condition.

4

On March 30, 2017 counsel requested an oral hearing before a hearing representative with
OWCP’s Branch of Hearings and Review, which was held on May 9, 2017.
By decision dated June 12, 2017, OWCP’s hearing representative affirmed the March 23,
2017 decision. She found that Dr. Carlson’s opinion continued to carry special weight.
On September 28, 2017 appellant, through counsel, requested reconsideration.
OWCP received progress notes from Dr. Capecci dated August 22 and
September 12, 2017. Dr. Capecci diagnosed left rotator cuff tear and recommended arthroscopic
surgery of the left shoulder with subacromial decompression with debridement or repair of the
rotator cuff.
In a September 18, 2017 report, Dr. Capecci diagnosed rotator cuff tear of the left shoulder.
He opined that appellant’s left shoulder condition was causally related to the fall that occurred on
May 22, 2015. Dr. Capecci recommended arthroscopic surgery for a rotator cuff repair.
By decision dated December 20, 2017, OWCP denied modification of its June 12, 2017
decision. It found that Dr. Capecci had provided medical findings without providing a wellrationalized medical opinion explaining how that accepted injury caused or aggravated the
diagnosed condition. OWCP concluded that the impartial medical examiner’s report remained the
special weight of the medical opinion evidence.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.5
Where an employee claims that a condition not accepted or approved by OWCP was due
to an employment injury, he or she bears the burden of proof to establish that the condition is
causally related to the employment injury.6
Causal relationship is a medical issue, and the medical evidence required to establish causal
relationship is rationalized medical evidence.7 The opinion of the physician must be based on a
complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the employee.8
5

See M.V., Docket No. 18-0884 (issued December 28, 2018); see also T.H., 59 ECAB 388 (2008).

6

See C.W., Docket No. 17-1636 (issued April 25, 2018); Jaja K. Asaramo, 55 ECAB 200 (2004).

7

L.D., Docket No. 17-1581 (issued January 23, 2018); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

8

L.D., id.; see also Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

5

Neither the mere fact that a disease or condition manifests itself during a period of employment,
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents is sufficient to establish causal relationship.9
Section 8123(a) of FECA provides, in pertinent part: “If there is disagreement between
the physician making the examination for the United States and the physician of the employee, the
Secretary shall appoint a third physician who shall make an examination.”10 Where a case is
referred to an impartial medical specialist for the purpose of resolving a conflict, the opinion of
such specialist, if sufficiently well rationalized and based on a proper factual and medical
background, must be given special weight.11
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish that acceptance
of her claim should be expanded to include a left shoulder condition causally related to her
accepted May 22, 2015 employment injury.
OWCP properly determined that a conflict in medical opinion evidence arose between
appellant’s attending physician, Dr. Capecci, and OWCP’s second opinion physician, Dr. Lakin
regarding causal relationship between appellant’s left shoulder condition and the May 22, 2015
employment injury.
On January 6, 2017 OWCP referred appellant to Dr. Carlson, a Board-certified orthopedic
surgeon, for an impartial medical examination to resolve the conflict of medical evidence. When
a case is referred to an impartial medical examiner for the purpose of resolving a conflict, the
opinion of such specialist, is sufficiently well rationalized and based on a prior factual and medical
background, must be given special weight.12 The Board finds that Dr. Carlson’s report is entitled
to special weight.
On February 2, 2017 Dr. Carlson examined appellant and provided findings. Regarding
whether her left shoulder condition was work related, he explained why bone marrow edema at
the insertion site did not support an acute injury. Dr. Carlson explained that “this is the usual
manner in which bone marrow on an MRI [scan] is seen by the orthopedic surgeon following
trauma such as a bone bruise.” He further explained that, when it was accompanied by subchondral
cystic formation at the insertion of the supraspinatus tendon, it was a sign of rotator cuff disease.
Dr. Carlson reviewed appellant’s MRI scan study and determined that she had limited range of
motion and weakness of the left shoulder due to glenohumeral osteoarthritis and degenerative
partial tearing of the rotator cuff of her left shoulder. He explained that the presence of such
conditions was preexisting in nature and not related to the work injury of May 22, 2015.
Dr. Carlson concluded that appellant’s left shoulder condition was not work related.

9

Dennis M. Mascarenas, 49 ECAB 215 (1997).

10

5 U.S.C. § 8123(a).

11

See Darlene R. Kennedy, 57 ECAB 414 (2006).

12

See M.S., Docket No. 15-1064 (issued June 15, 2016); V.G., 59 ECAB 635 (2008).

6

The Board finds that Dr. Carlson’s opinion is well-rationalized and based on a proper
factual and medical history. Dr. Carlson accurately summarized the relevant medical evidence,
provided detailed findings on examination, and reached his conclusion about appellant’s left
shoulder condition which comported with his findings.13 As his report is detailed, well rationalized
and based on a proper factual background, his opinion is entitled to the special weight accorded an
impartial medical examiner.14
Subsequent to the report of Dr. Carlson, Dr. Capecci provided a September 18, 2017 report,
in which he repeated his opinion that appellant’s left distal radius fracture was causally related to
her fall at work on May 22, 2015. Dr. Capecci merely reiterated previous findings and conclusions
regarding her condition. As he had been on one side of the conflict in the medical opinion that the
impartial specialist resolved, the treating physician’s reports are insufficient to overcome the
special weight accorded the impartial specialist or to create a new medical conflict.15
Additionally, because Dr. Capecci’s reports do not address how the May 22, 2015 work
injury caused or aggravated appellant’s left shoulder conditions they are insufficient to establish
her claim. The Board has held that, a mere conclusory opinion provided by a physician, without
the necessary rationale explaining how and why the incident was sufficient to result in the
diagnosed medical condition, is insufficient to meet a claimant’s burden of proof to establish a
claim.16
On appeal, counsel asserts that the report of Dr. Carlson could not constitute the weight of
the medical evidence as he provided merely conclusory responses and contradictory answers. He
also asserts that Dr. Capecci’s October 25, 2016 report provided a rationalized opinion as to how
the rotator cuff tear was acute and directly related to the fall and that the September 18, 2017 report
further explained why the left shoulder condition was directly related to the fall. For the reasons
set forth above the Board found that the impartial medical examiner’s report was entitled to the
special weight accorded an impartial medical examiner.17
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that the
acceptance of her claim should be expanded to include a left shoulder condition causally related
to the accepted May 22, 2015 employment injury.

13

Manuel Gill, 52 ECAB 282 (2001).

14

See N.R., Docket No. 16-1613 (issued February 7, 2017); J.O., Docket No. 14-0039 (issued April 2, 2014).

15

Alice J. Tysinger, 51 ECAB 638 (2000); Barbara J. Warren, 51 ECAB 413 (2000).

16

J.D., Docket No. 14-2061 (issued February 27, 2015).

17

See supra note 14.

7

ORDER
IT IS HEREBY ORDERED THAT the December 20, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 1, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

8

